Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma on 8/11/2022.
Claim 1 is amended as follows:
----1. A method of waste collection in space, comprising: 
binding straps around an astronaut's waist and two thighs to form a sealed space between a spacesuit  and a skin of the astronaut, below the astronaut's waist and above the astronaut’s two thighs, before the astronaut urinates or defecates; 
pressurizing the sealed space to thereby provide a clear passage in the sealed space, wherein said pressurizing also provide an air flow; flushing excrements in the sealed space with the air flow provided by said pressurizing; and  
automatically loosening the straps after the astronauts' urination or defecation in the sealed space and upon completion of said flushing; 
wherein a circle of elastic sealing tape is provided on an inner side of the spacesuit adjacent to a skin area corresponding to one of the straps to obtain a sealing effect between a binding position of the spacesuit and the skin, and the elastic sealing tape is soft.-----

REASONS FOR ALLOWANCE
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20180280189 A1 (Kaufman et al.), KR 20100036663 A (Kye et al.) and US 5334174 A (Street) are the closest prior art of record.
Kaufman in view of Kye and Street were referenced to teach the waste containment device as previously rejected. The amended claims require that the straps, which form the seals between the waist and thighs of the user, automatically loosen. The process of automating the seals around the user to loosen after the completion of defecation is not taught by the cited art, alone or in combination (emphasis by examiner). A plurality of systems are known to be in use for maintaining a sealed environment for control of waste, but none of these waste removal systems teach a system which automatically loosens the sealing straps upon completion of flushing, for use in space or other low/reduced gravity environments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781